IN ‘THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEIRDRE L. BOSTICK, )
Plaintiff, |

v. 1:18CV1042
CABARRUS COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES, )
Defendant.
ORDER

This matter came before the Court on April 25, 2019, for an initial pretrial conference.
Plaintiff Deirdre L. Bostick, who is representing herself, did not appear at the conference.
Attorney Richard Koch represented Defendant.

The Court’s docket sheet shows that on March 8, 2019, the Court’s clerk’s office
provided to Plaintiff written notice of the time and place of the pretrial conference [Doc. #10].

Notwithstanding this notice, Plaintiff failed to appear for the pretrial conference. In the

citcumstances, Plaintiff is cautioned that she may be subject to sanctions up to and including
dismissal of this action if she fails to appear or to comply with the Court’s orders in this case,
and her failure to appear at the Initial Pretrial Conference will be considered by the Coutt if
"she fails to appear ot comply with the Court’s Orders in the future. Plaintiff is also encouraged

to retain an attorney, and is cautioned that she will be responsible for complying with the
Federal Rules of Civil Procedure and the Local Rules of this Court should she choose to.

ptoceed prv se.

Case 1:18-cv-01042-LCB-JEP Documenti2 Filed 04/30/19 Page 1 of 2

 

 
With respect to the Pretrial Conference and Scheduling Order, the Court adopts the
deadlines and other case management guidelines set out in Defendant’s proposed Rule 26(f)
Report [Doc. #11] and as otherwise set out at the heating. This action is placed on the
standard discovery track. However, in order to give Plaintiff an opportunity to hire an attorney
ot to otherwise decide how to proceed, the Court will delay the start of the discovety period
until May 27, 2019. Other relevant discovery deadlines and limitations ate as follows:

e The date for completion of all discovery is September 27, 2019.

e Each side is limited to 15 interrogatories, 15 requests for admission, and 4
depositions.

e Expert reports and disclosures under Rule 26(a)(2)(B) and (C) are due from
Plaintiff by July 26, 2019, and from Defendants by August 27, 2019.

e The case is exempted from mediation.

e The patties shall file any request to amend the pleadings by June 14, 2019.

e Initial disclosures must be completed by June 10, 2019.

IT IS THEREFORE ORDERED that the Court adopts the above deadlines and case
management guidelines to govern in this action. ‘The case is exempted from mediation.

This, the 30th day of April, 2019.

_Ls/ Joi Elizabeth Peake
United States Magistrate Judge

Case 1:18-cv-01042-LCB-JEP Documenti2 Filed 04/30/19 Page 2 of 2

 
